Case 2:20-cr-00109-Z-BR Document 32 Filed 03/08/21 Page1of1 PagelD 73

. U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT CO SEER ILED OF TEXAS

FOR THE NORTHERN DISTRICT OF TEKAS

 

 

 

 

 

 

 

 

AMARILLO DIVISION MAR -8 2021
UNITED STATES OF AMERICA ; By =
Plaintiff, §
V. 2:20-CR-109-Z-BR-(1)
MANUEL ALEJANDRO REYES-MARTINEZ
Defendant. ;

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 19, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Manuel Alejandro Reyes-Martinez filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual Resume,
Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report and

Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the

Manuel Alejandro Reyes-Martinez was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Manuel Alejandro Reyes-Martinez; and ADJUDGES Defendant Manuel Alejandro Reyes-
Martinez guilty of Count One in violation of 18 U.S.C. §§ 922(g)(5) and 924(a)(2). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, March LE , 2021.

Hp

MATTHEW J AKACSMARYK

CLERK, U.S. DISTRICT COURT

ITED STATES DISTRICT JUDGE
|
|
|

|
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
